                   Case 1:19-cr-00841-RMB Document 63 Filed 08/19/21 Page 1 of 1




UNITED STATES DISTRICT COUR
SOUTHERN DISTRICT OF NEW YOR
------------------------------------------------------------
UNITED STATES OF AMERICA,
                           Government
                                                                            19 CR. 841 (RMB
                 -against
                                                                            ORDE
CALVIN DUBOSE
                           Defendant
-------------------------------------------------------------

                 In light of the continuing COVID-19 pandemic, the supervised hearing scheduled for
Thursday, September 2, 2021 at 11:30 AM will be held telephonically pursuant to the CARES
Act and applicable implementing court procedures.
                 Members of the public and the press can use the following dial-in information to access
the audio of the proceeding


                 USA Toll-Free Number: (877) 336-1829
                 Access Code: 6265989
                 Security Code: 0841


Dated: August 19, 2021
       New York, NY




                                                                __________________________________
                                                                      RICHARD M. BERMAN
                                                                            U.S.D.J.
-							

            ,

                     :

                            .

                                 ,

                                  

                                      T

                                           K

                                                X

                                                     X

                                                           

                                                                     R

                                                                                )

